DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suspension means” in claim claims 1-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 3, 7, 9, 10, and 13  objected to because of the following informalities:  
Claim 3, line 3: “change of an overtravel distance” should be corrected to “change of the overtravel distance”.
Claim 3, line 4: “change of a distance between” should be corrected to “change of the distance between”.
Claim 3, lines 4-5” “a counterweight” should be corrected to “the counterweight”.
Claim 7, line 4: “change of an overtravel distance” should be corrected to “change of the overtravel distance”.
Claim 7, line 4: “change of a distance between” should be corrected to “change of the distance between”.
Claim 7, line 5” “a counterweight” should be corrected to “the counterweight”.
Claim 9, line 4: “an elevator suspension means” should be corrected to” the elevator car suspension means”.
Claim 10, lines 3-4: “change of an overtravel distance” should be corrected to “change of the overtravel distance”.
Claim 10, line 4: “change of a distance between” should be corrected to “change of the distance between”.
Claim 10, lines 4-5” “a counterweight” should be corrected to “the counterweight”.
Claim 13, line 4: “change of an overtravel distance” should be corrected to “change of the overtravel distance”.
Claim 13, line 4: “change of a distance between” should be corrected to “change of the distance between”.
Claim 13, line 5” “a counterweight” should be corrected to “the counterweight”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
defining a change value representing a rate of change of the elongation of the elevator car suspension means as a function of time based on the periodically obtained values representing the elongation of the elevator car suspension means, and 
generating, in response to a detection that the change value meets a limit for allowed change, an indication representing a change of the condition of the elevator car suspension means.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “defining a change value representing a rate of change of the elongation of the elevator car suspension means as a function of time based on the periodically obtained values representing the elongation of the elevator car suspension means”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “defining” in the context of this claim encompasses the user manually defining a rate of change.
The limitation “generating, in response to a detection that the change value meets a limit for allowed change, an indication representing a change of the condition of the elevator car suspension means”, as drafted, is an act of observation, and evaluation, and opinion that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating an indication of a change of a condition.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
“A method for defining a condition of an elevator car suspension means” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to elevator car suspension means. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“detecting a rate of change of elongation of the elevator car suspension means”, “obtaining periodically a value representing the elongation of the elevator car suspension means”, “an overtravel distance of the elevator car”, and “a distance between the elevator car and a counterweight along the elevator car suspension means” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field; 
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.
The claim(s) does/do not include additional elements that are sufficient to amount to  significantly more than the judicial exception because the additional elements are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a condition of an elevator car suspension means” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “detecting a rate of change of elongation of the elevator car suspension means”, “obtaining periodically a value representing the elongation of the elevator car suspension means”, “an overtravel distance of the elevator car”, and “a distance between the elevator car and a counterweight along the elevator car suspension means” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well - understood, routine, and conventional (WURC) as evidenced by: Cortona et al. (US 20170022028 A1), Seki et al. (JP 2012171776 A), Fukui (WO 2016002370 A1), and Olsen et al. (US 6073728 A).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a condition of an elevator car suspension means”, “detecting a rate of change of elongation of the elevator car suspension means”, “obtaining periodically a value representing the elongation of the elevator car suspension means”, “an overtravel distance of the elevator car”, and “a distance between the elevator car and a counterweight along the elevator car suspension means” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claim 5 is also rejected under 35 USC 101, because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The independent claim 5 recites the additional non-abstract additional elements of:
“An elevator safety control unit”, “at least one processor”, and “at least one memory storing at least one portion of computer program code” which do not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-3, 6-7, 10, and 13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 3, 7, 10, and 13 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2 and 6 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.

The independent claim 9 is not rejected under 35 USC 101. Claim 9 is viewed as applying the judicial exception with, or by use of, a particular machine, because claim 9 positively requires an elevator car and an elevator suspension means for carrying the elevator car.
The dependent claims 4, 8, 11-12, and 14-15 are not rejected under 35 USC 101, because they are viewed as applying or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortona et al. (US 20170022028 A1) in view of Seki et al. (JP 2012171776 A).

Regarding Claim 1. Cortona teaches:
A method for defining a condition of an elevator car suspension means (See Fig. 1, Fig. 2, para[0004] and para[0007]: A lengthening of a compensating cable, monitored by means of a sensor.), 
wherein the method comprises detecting a rate of change of elongation of the elevator car suspension means in order to define the condition of the elevator car suspension means (See Fig. 1, Fig. 2, and para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable is formed, this is a measure for how quickly the compensating cable is lengthening and therefore makes it possible to predict when, with respect to the compensating cable, a requirement for on-site inspection by service personnel or, if appropriate, a requirement to replace the compensating cable will occur.)
wherein the method comprising: 
obtaining periodically a value representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], and para[0024] - para[0025]: A sensor 30 can be provided for detecting a lengthening of the carrier cable 24. A sensor 30 during operation is monitored continuously or regularly), 
defining a change value representing a rate of change of the elongation of the elevator car suspension means as a function of time based on the periodically obtained values representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], para[0025], para[0030], and : A first time derivative of the sensor signal encoding a change in length of the compensating cable. A temporal change of a sensor signal 38.), and 
generating, in response to a detection that the change value meets a limit for allowed change (See para[0011], para[0030], and para[0034]: A temporal change of a sensor signal 38 that is observed and the reaching or exceedance or failure to reach a predetermined or predeterminable threshold value is monitored.), an indication representing a change of the condition of the elevator car suspension means (See para[0011], para[0030], and para[0034] – para[0035]: A measure for a determined change in length, threshold-value exceedance of such a sensor signal 38 for example indicates that it may become necessary or will become necessary to replace a compensating cable 28 in the foreseeable future. Signaling of a detected exceptional situation.).
Cortona is silent as to the language of:
wherein the value representing the elongation of the elevator car suspension means is one of the following: an overtravel distance of the elevator car, a distance between the elevator car and a counterweight along the elevator car suspension means.
Nevertheless Seki teaches:
wherein the value representing the elongation of the elevator car suspension means (See para[0001]: measures an elongation of an elevator rope.) is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means (See Fig. 1, Abstract, para[0008], para[0018, and para[0024]: Elongation of the rope is determined by the absolute position of the car in the hoistway corresponding to the coordinate value in the image of the counter weight.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cortona wherein the value representing the elongation of the elevator car suspension means is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means such as that of Seki. Cortona and Seki are analogous to the instant application, because all of the references are directed to the same field of endeavor. Seki teaches, “the determination unit 4 determines the presence or absence of elongation of the rope, I. e., the degree of deterioration of the rope based on the measured value” (See para[0018]). One of ordinary skill would have been motivated to modify Cortona, because determining an elongation of a suspension means using a distance between an elevator car and a counterweight would help to determine the degree of deterioration of the suspension means, as recognized by Seki.

Regarding Claim 3. Cortona teaches:
The method according to claim 1, 
wherein the change value representing the rate of change of the elongation of the elevator car suspension means is one of the following: 
rate of change of the elongation of the elevator car suspension means (See para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable.).

Regarding Claim 4. Cortona teaches:
The method according to claim 1, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Regarding Claim 5. Cortona teaches:
An elevator safety control unit (See Fig. 2 and para[0021]: elevator control device 16.) for defining a condition of an elevator car suspension means (See Fig. 1, Fig. 2, para[0004] and para[0007]: A lengthening of a compensating cable, monitored by means of a sensor.), the elevator safety control unit comprising: 
at least one processor (See Fig. 2 and para[0026]: a processing unit 32.), and 
at least one memory storing at least one portion of computer program code (See Fig. 2 and para[0026]: a memory 34.), 
wherein the at least one processor being configured to cause the elevator safety control unit at least to detect a rate of change of elongation of the elevator car suspension means in order to define the condition of the elevator car suspension means (See Fig. 1, Fig. 2, and para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable is formed, this is a measure for how quickly the compensating cable is lengthening and therefore makes it possible to predict when, with respect to the compensating cable, a requirement for on-site inspection by service personnel or, if appropriate, a requirement to replace the compensating cable will occur.), 
wherein the elevator safety control unit is further configured to: 
obtain periodically a value representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], and para[0024] - para[0025]: A sensor 30 can be provided for detecting a lengthening of the carrier cable 24. A sensor 30 during operation is monitored continuously or regularly), 
define a change value representing a rate of change of the elongation of the elevator car suspension means as a function of time based on the periodically obtained values representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], para[0025], para[0030], and : A first time derivative of the sensor signal encoding a change in length of the compensating cable. A temporal change of a sensor signal 38.), and 
generate, in response to a detection that the change value meets a limit for allowed change (See para[0011], para[0030], and para[0034]: A temporal change of a sensor signal 38 that is observed and the reaching or exceedance or failure to reach a predetermined or predeterminable threshold value is monitored.), an indication representing a change of the condition of the elevator car suspension means (See para[0011], para[0030], and para[0034] – para[0035]: A measure for a determined change in length, threshold-value exceedance of such a sensor signal 38 for example indicates that it may become necessary or will become necessary to replace a compensating cable 28 in the foreseeable future. Signaling of a detected exceptional situation.).
Cortona is silent as to the language of:
wherein the value representing the elongation of the elevator car suspension means is one of the following: an overtravel distance of the elevator car, a distance between the elevator car and a counterweight along the elevator car suspension means.
Nevertheless Seki teaches:
wherein the value representing the elongation of the elevator car suspension means (See para[0001]: measures an elongation of an elevator rope.) is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means (See Fig. 1, Abstract, para[0008], para[0018, and para[0024]: Elongation of the rope is determined by the absolute position of the car in the hoistway corresponding to the coordinate value in the image of the counter weight.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cortona wherein the value representing the elongation of the elevator car suspension means is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means such as that of Seki. Cortona and Seki are analogous to the instant application, because all of the references are directed to the same field of endeavor. Seki teaches, “the determination unit 4 determines the presence or absence of elongation of the rope, I. e., the degree of deterioration of the rope based on the measured value” (See para[0018]). One of ordinary skill would have been motivated to modify Cortona, because determining an elongation of a suspension means using a distance between an elevator car and a counterweight would help to determine the degree of deterioration of the suspension means, as recognized by Seki.

Regarding Claim 7. Cortona teaches:
The elevator safety control unit according to claim 5, 
wherein the change value representing the rate of change of the elongation of the elevator car suspension means is one of the following: 
rate of change of the elongation of the elevator car suspension means (See para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable.).

Regarding Claim 8. Cortona teaches:
The elevator safety control unit according to claim 5, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Regarding Claim 9. Cortona teaches:
An elevator system for defining a condition of an elevator car suspension means (See Fig. 1, Fig. 2, para[0004] and para[0007]: A lengthening of a compensating cable, monitored by means of a sensor.), the elevator system comprising: 
an elevator car (See Fig. 1 and para[0021]: elevator car 14.), 
an elevator suspension means for carrying the elevator car (See Fig. 1 and para[0024]: a multiplicity of carrier and/or compensation cables 24, 28.), and 
an elevator safety control unit (See Fig. 2 and para[0021]: elevator control device 16.), 
wherein the safety control unit is configured to detect a rate of change of elongation of the elevator car suspension means in order to define the condition of the elevator car suspension means (See Fig. 1, Fig. 2, and para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable is formed, this is a measure for how quickly the compensating cable is lengthening and therefore makes it possible to predict when, with respect to the compensating cable, a requirement for on-site inspection by service personnel or, if appropriate, a requirement to replace the compensating cable will occur.), 
wherein the elevator system further comprises an elevator service unit (See Fig. 2 and para[0026]: a control program 36.), 
wherein the elevator safety control unit is configured to: 
obtain periodically a value representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], and para[0024] - para[0025]: A sensor 30 can be provided for detecting a lengthening of the carrier cable 24. A sensor 30 during operation is monitored continuously or regularly), and 
wherein the elevator safety control unit or the elevator service unit is configured to: 
define a change value representing a rate of change of the elongation of the elevator car suspension means as a function of time based on the periodically obtained values representing the elongation of the elevator car suspension means (See Fig. 2, para[0011], para[0025], para[0030], and : A first time derivative of the sensor signal encoding a change in length of the compensating cable. A temporal change of a sensor signal 38.), and 
wherein the elevator safety control unit or the elevator service unit is configured to:
generate, in response to a detection that the change value meets a limit for allowed change (See para[0011], para[0030], and para[0034]: A temporal change of a sensor signal 38 that is observed and the reaching or exceedance or failure to reach a predetermined or predeterminable threshold value is monitored.), an indication representing a change of the condition of the elevator car suspension means (See para[0011], para[0030], and para[0034] – para[0035]: A measure for a determined change in length, threshold-value exceedance of such a sensor signal 38 for example indicates that it may become necessary or will become necessary to replace a compensating cable 28 in the foreseeable future. Signaling of a detected exceptional situation.).
Cortona is silent as to the language of:
wherein the value representing the elongation of the elevator car suspension means is one of the following: an overtravel distance of the elevator car, a distance between the elevator car and a counterweight along the elevator car suspension means.
Nevertheless Seki teaches:
wherein the value representing the elongation of the elevator car suspension means (See para[0001]: measures an elongation of an elevator rope.) is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means (See Fig. 1, Abstract, para[0008], para[0018, and para[0024]: Elongation of the rope is determined by the absolute position of the car in the hoistway corresponding to the coordinate value in the image of the counter weight.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cortona wherein the value representing the elongation of the elevator car suspension means is one of the following: a distance between the elevator car and a counterweight along the elevator car suspension means such as that of Seki. Cortona and Seki are analogous to the instant application, because all of the references are directed to the same field of endeavor. Seki teaches, “the determination unit 4 determines the presence or absence of elongation of the rope, I. e., the degree of deterioration of the rope based on the measured value” (See para[0018]). One of ordinary skill would have been motivated to modify Cortona, because determining an elongation of a suspension means using a distance between an elevator car and a counterweight would help to determine the degree of deterioration of the suspension means, as recognized by Seki.

Regarding Claim 12. Cortona teaches:
The method according to claim 3, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Regarding Claim 15. Cortona teaches:
The elevator safety control unit according to claim 7, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Claim(s) 2, 6, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortona et al. (US 20170022028 A1) in view of Seki et al. (JP 2012171776 A) as applied to claims 1 and 5 above, and further in view of Fukui (WO 2016002370 A1).

Regarding Claim 2. Cortona is silent as to the language of:
The method according to claim 1, 
wherein the limit for the allowed change is defined based on previously defined change values.
Nevertheless Fukui teaches:
wherein the limit for the allowed change is defined based on previously defined change values (See Fig. 15, para[0089] – para[0096]: it can be determined that the deterioration elongation of the rope is the deterioration elongation in the acceleration section when the change rate of the diagnosis distance becomes equal to or larger than a predetermined value by utilizing the fact that the inclination of the rope elongation ratio between the stable section and the acceleration section is greatly different.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cortona wherein the limit for the allowed change is defined based on previously defined change values such as that of Fukui. Cortona and Fukui are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fukui teaches, “Therefore, deterioration elongation can be reliably detected, and deterioration elongation can be reliably detected” (See para[0096]). One of ordinary skill would have been motivated to modify Cortona, because determining a limit based on previously defined changes values would help to more reliably detect the deterioration and elongation of a suspension means, as recognized by Fukui.

Regarding Claim 6. Cortona is silent as to the language of:
The elevator safety control unit according to claim 5, 
the limit for the allowed change is defined based on previously defined change values.
Nevertheless Fukui teaches:
wherein the limit for the allowed change is defined based on previously defined change values (See Fig. 15, para[0089] – para[0096]: it can be determined that the deterioration elongation of the rope is the deterioration elongation in the acceleration section when the change rate of the diagnosis distance becomes equal to or larger than a predetermined value by utilizing the fact that the inclination of the rope elongation ratio between the stable section and the acceleration section is greatly different.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cortona wherein the limit for the allowed change is defined based on previously defined change values such as that of Fukui. Cortona and Fukui are analogous to the instant application, because all of the references are directed to the same field of endeavor. Fukui teaches, “Therefore, deterioration elongation can be reliably detected, and deterioration elongation can be reliably detected” (See para[0096]). One of ordinary skill would have been motivated to modify Cortona, because determining a limit based on previously defined changes values would help to more reliably detect the deterioration and elongation of a suspension means, as recognized by Fukui.

Regarding Claim 10. Cortona teaches:
The method according to claim 2, 
wherein the change value representing the rate of change of the elongation of the elevator car suspension means is one of the following: 
rate of change of the elongation of the elevator car suspension means (See para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable.).

Regarding Claim 11. Cortona teaches:
The method according to claim 2, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Regarding Claim 13. Cortona teaches:
The elevator safety control unit according to claim 6, 
wherein the change value representing the rate of change of the elongation of the elevator car suspension means is one of the following: 
rate of change of the elongation of the elevator car suspension means (See para[0011]: a first time derivative of the sensor signal encoding a change in length of the compensating cable.).

Regarding Claim 14. Cortona teaches:
The elevator safety control unit according to claim 6, 
wherein the indication comprises an instruction to replace the elevator car suspension means with a new elevator car suspension means (See para[0011]: a requirement to replace the compensating cable will occur.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen et al. (US 6073728 A) teaches a method for measuring stretching of a hoisting rope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863       

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863